DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1-46.  Claims 25, 26, 28, 29, 32, 33, and 44-46 are withdrawn from consideration.  Claims 1-24, 27, 30, 31, and 34-43 are newly rejected under 35 USC 112 (b) as necessitated by amendment.  Claim 4 remains rejected under 35 USC 102
over Yoshino.  Claims 1-3, 5, 9-11, 15, 16, 23, 24, 27, 30, 31, 34-40, 42, and 43 are newly rejected under 35 USC 102 over Ota et al (necessitated by removal of molarity limitation from claims 1 and 3).  Claims 6-8, 12-14, 17-22, and 41 remain rejected under 35 USC 103 for the reasons of record.  The double patenting rejection over 10276856 has been reinstated also based on the removal of the molarity limitation.  Accordingly, this action is made final. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Clause (B) recites 30-85% “by weight”, whereas each of the other ranges in the claim (including in clause B) is on a volume basis.   Applicant’s cooperation is requested to make sure this is correct, and if it is not, that appropriate basis for an amendment to change to volume percentage is provided in the specification.  Correction for consistency is recommended
Claim Rejections - 35 USC § 112
Claims 1-24, 27, 30, 31, and 34-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 4 have been amended to recite “wherein drying of said first wet electrode [said wet cathode electrode or said wet anode electrode] is not required in said process.”  This language does not clearly set forth the metes and bounds of the claimed invention.  The language does not positively specify whether or not the electrode is dried in the process; it merely states that drying “is not required.”  It is therefore unclear whether drying is excluded or not from the process.  For purposes of this office action, the language is not considered to exclude drying. 
In addition, dependent claims 20-22 recite initial and final concentrations of electrolyte salts wherein the step of “removing a portion of said liquid solvent” is present in all three claims.  Presumably, this removing step is conducted by drying, at least in part, the active material mixture coated on the current collector.  Should claims 1 and 3 be interpreted as excluding drying, it is unclear how claims 20-22 properly further limit the parent claims since drying is encompassed by the “removing” step in these claims. 
Claims 20 and 22 recite the limitation "said final concentration" in the last line.  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al (US 20100035159).  
In [0128] et seq., the reference teaches a process for producing an electrochemical cell.  The process involves the step of depositing a wet cathode mixture onto a cathode current collector to form a wet cathode electrode, wherein the cathode mixture comprises a first active material and a first polymer gel electrolyte. The active layer has a coated thickness of 200 microns.  The cathode is then combined with an anode to form an electrochemical cell.  Thus, claim 4 is anticipated.
Note: the language “wherein drying of said first wet electrode is not required in said process” is considered indefinite for the reasons stated above.  Therefore, although [0129] of Yoshino discloses a drying step, the claim is still properly rejected under 35 USC 102, employing its broadest reasonable interpretation noted above. 


Claim Rejections - 35 USC § 103
Claims 1-3, 5, 9-11, 15, 16, 23, 24, 27, 30, 31, 34-40, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al (US 20160126543).    
Regarding claims 1 and 3, Ota et al. is directed to electrochemical cells having semi-solid cathodes and/or anodes, having thicknesses of more than about 250 microns, up to about 2000 microns or even greater ([0011]).  The disclosure of 250-2000 microns anticipates the claimed thickness range.  The electrode(s) contain liquid electrolyte mixed in an amount of 10-70 vol%, along with 20-90 vol% of an active material and 0-25% of a conductive additive ([0017]).  In 
Regarding claims 2 and 5, the electrode mixtures may be continuously delivered onto the current collectors by coating or casting ([0026]).  Regarding claim 27, the cell can be a lithium ion battery and the anode material can be carbon, silicon, bismuth, tin or antimony, among others ([0030]).  Regarding claims 30, 31, 37, 38, and 42, the cathode material may be a “metal oxide/phosphate/sulfide” (claim 37) such as lithium cobalt oxide (“layered compound LiMO2”), lithium nickel oxide, or others ([0029]).  Regarding claims 34 and 35, the liquid electrolytes contain a lithium salt and an organic solvent ([0029]).   Regarding claims 9-11, 15, 16, 23, and 24, these claims further limit optional components of claims 1 and 3 and are therefore met by the reference.  Regarding claim 36, this claims furthers limit an optional component of claim 27 and is therefore met by the reference.  Regarding claims 39, 40, and 43, these claims further limit an optional component of claim 37 and are therefore met by the reference.  
Thus, the instant claims are anticipated.  


Claims 6, 7, 12, 13, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al.
Regarding claims 6 and 12, Ota et al. do not disclose a process of continuously laminating an anode, a separator, and a cathode together to have a length greater than 10 cm.  However, the reference does teach “calendaring” in [0026] as a way of making the electrodes, which is suggestive of calendaring and laminating cell components together to make a completed cell.  Further, it would be obvious to provide cells having any desired length, therefore rendering obvious the claimed range of greater than 10 cm.  Absolute cell size is associated with capacity and the artisan may increase cell size accordingly. It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Regarding claims 7 and 13, it would be obvious to cut each electrode into several electrodes prior to assembly into cells, as such step is conventional in the art when using continuous coating processes of longitudinally-oriented material. 
Regarding claim 41, which recites that the metal oxide/phosphate/sulfide contains a vanadium oxide selected from a list of specific compounds, it is submitted that such compounds are conventional in the art for use as cathode materials in lithium ion batteries and thus are rendered obvious.  


Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al in view of He et al (US 20150024121).  
Ota et al. is applied to claims 1 and 3 for the reasons stated above. However, the reference does not expressly teach that the liquid electrolyte in one of the electrodes contains greater than 5M of a metal salt dissolved in a liquid solvent (claims 17-19).  Further, Ota et al. do not teach that the liquid electrolytes in each electrode contain initial concentrations of metal salt 
He et al. is directed to a process for producing a non-flammable electrolyte for a lithium battery.  In [0040] and [0041] the reference teaches a method of increasing the lithium salt concentration of an electrolyte by vaporizing a portion of a liquid solvent after coating the electrolyte on a separator.  The resulting electrolyte can have salt concentrations greater than 5M.  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would have been motivated to carry out a partial solvent evaporation of liquid electrolyte to increase salt concentration after coating the current collectors of Ota et al.  In [0041], He et al. teach the following: 

    PNG
    media_image1.png
    158
    430
    media_image1.png
    Greyscale

Accordingly, the artisan would have been motivated to perform the partial solvent evaporation process of He et al. in the process of Ota et al. to obtain a liquid electrolyte with low flammability.  It further would have been obvious to perform this step after coating the wet electrode mixture on the current collector as claimed in claims 20-22 because He et al. discloses that the solvent is removed after the electrolyte is coated onto a substrate (a separator).  


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. in view of Tan et al (US 20140315097). 
Ota et al. is applied to claims 1 and 3 for the reasons stated above. 
Ota et al. do not expressly teach that the wet (semi-solid) cathode and/or anode mixture contains a polymer binder, as recited in claims 8 and 14. 
Tan et al. is directed to a battery having a semi-solid cathode.  In [0111], the reference teaches that the liquid phase of the semi-solid may comprise a solvent, a salt, and “binders, thickeners, or other additives added to improve stability, reduce gas formation, improved SEI formation on the negative electrode particles, or the like.”
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Further, the motivation to make the modification is found in the passage cited above (e.g., improving stability).  


Double Patenting
Claims 1-3, 5-7, 9-13, 15, 16, 23, 24, 27, 30, 31, and 34-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,276,856.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘856 patent claims recite a range of 100 microns to 2 mm electrode . 

Response to Arguments

Applicant’s arguments filed March 23, 2021 have been fully considered but they are not persuasive.  Regarding Yoshino, Applicants state that this reference teaches a drying step in [0129] and thereby does not anticipate the claim.  While the Examiner agrees that Yoshino teaches a drying step, it is submitted that the language employed in claim 4 is indefinite and does not positively exclude such a drying step.  Accordingly, it is believed that the rejection has not yet been overcome. 
Regarding Ota, Applicants state that this reference “discloses drying anode mixture to manufacture an anode,” citing claim 14 thereof.  Claim 14 recites “storing the anode mixture in a dry environment for a duration sufficient to pre-lithiate the anode mixture.”  However, contrary to Applicant’s assertion, the reference does not disclose a step of “drying” the mixture.  At a number of locations, see also [0058] and [0064] as well as claim 14, it is disclosed that the mixture is “disposed in a vacuum seal pouch and kept under dry conditions” and also is kept “in a dry environment,” but the reference does not actually disclose a step of drying the mixture.  In other words, the act of storing the mixture in a dry environment (vacuum seal pouch), versus actively drying the mixture by using heat or evaporation, are not the same.  The purpose of the storage in Ota is to allow the lithium to react with graphite in the mixture.  As is pointed out in the reference, physical changes in the mixture indicate when this has happened.  There is no disclosure that any solvent is removed, evaporated, or otherwise dried in a drying step.  In fact, the reference as a whole is drawn to “semi-solid” electrodes whereby solvent is specifically retained in the electrodes.  Accordingly, Applicant’s argument that Ota et al. teach a drying step is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 13, 2021